DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 5A and 5B, Claims 1-3, 6, 7, 9-11, 14-19, 22, 23, 25-27, 30-38, 41, 42, 44-46 and 49-53 in the reply filed on 11/14/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the potisiton/transition of the object between the first and second positions is unclear. Claim 42 recites “the object is configured to shift to the second position when the actuator is within the threshold distance to the object”.  This contradicts the structure/operation defined in parent claim 35“the object is at a first position when the actuator is within a threshold distance to the magnetic field source and a second position when the actuator is outside the threshold distance”.  The object cannot both be a first position when the actuator is within a threshold distance and also shift to the second position when the actuator is within the threshold distance to the object.  Clarification of the first and second positions relative to the actuator is required.  For examination purposes, claim 42 will be interpreted as “the object is configured to shift to the first position when the actuator is within the threshold distance to the object”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-11, 14-18, 25, 31, 32, 35-37, 44, 49, 50 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Habboosh [US 2007/0035368].
Claim 1, Habboosh discloses a proximity sensor [20; figures 2 and 3] for detecting an actuator [22], the proximity sensor [20] comprising: a magnetic field source [45] configured to produce a magnetic field gradient; a magnetically susceptible object [28] suspended at a first position [figure 3] at least in part due to the magnetic field gradient and shiftable to a second position [figure 2] when the actuator [22] affects the magnetic field gradient [paragraphs 0044-0045]; and a circuit configured to detect when the object is in the second position [an electric contact circuit with the object and contact being either open or closed detects the position of the object in wherein closed is the second position; additionally an alarm circuit; paragraph 0003].
Claim 2, Habboosh discloses the proximity sensor of claim 1, wherein the magnetic field source [45] comprises a permanent magnet [paragraph 0043].
Claim 9, Habboosh discloses the proximity sensor of claim 1, further comprising— an electrically conductive housing [26] that at least partially encloses the magnetically susceptible object 44; figures 2 and 3]; and a contact [40] that is electrically isolated [via insulative member 38; paragraph 0036] from the housing [26] and that extends into the housing [26] to contact the object [44] at either the first position or the second position [figures 2 and 3].
Claim 14, Habboosh discloses the proximity sensor of claim 1, further comprising a housing [48] that at least partially encloses the object [44] and the magnetic field source [45] and that includes a bottom wall comprising metal [figures 2 and 3].
Claim 15, Habboosh discloses the proximity sensor of claim 1, wherein the object [44] is sphere-shaped [figures 2 and 3; paragraph 0038].
Claim 16, Habboosh discloses the proximity sensor of claim 1, wherein the object [44] comprises metal [paragraph 0038 and 0043].
Claim 17, Habboosh discloses a security switch [20; figures 2 and 3] comprising: a magnetic field source [45] that produces a magnetic field gradient; an actuator [22] detached from the magnetic field source [figures 2 and 3] and operable to affect the magnetic field gradient when positioned within a threshold distance to the magnetic field source [figure 2]; a magnetically susceptible object [28] suspended at a first position [figure 3] at least in part due to the magnetic field gradient and shiftable to a second position [figure 2] when the actuator [22] is within the threshold distance [figure 2]; and a circuit configured to detect when the object is in the second position [an electric contact circuit with the object and contact being either open or closed detects the position of the object in wherein closed is the second position; additionally an alarm circuit; paragraph 0003].
Claim 18, Habboosh discloses the security switch of claim 17, wherein the magnetic field source [45] comprises a permanent magnet [paragraph 0043].
Claim 25, Habboosh discloses the security switch of claim 17, further comprising— an electrically conductive housing [26] that at least partially encloses the magnetically susceptible object 44; figures 2 and 3]; and a contact [40] that is electrically isolated [via insulative member 38; paragraph 0036] from the housing [26] and that extends into the housing [26] to contact the object [44] at either the first position or the second position [figures 2 and 3].
Claim 31, Habboosh discloses the security switch of claim 17, wherein the object [44] is sphere-shaped [figures 2 and 3; paragraph 0038].
Claim 32, Habboosh discloses the security switch of claim 17, wherein the object [44] comprises metal [paragraph 0038 and 0043].
Claim 35, Habboosh discloses a method of detecting an actuator [22], the method comprising: producing, via a magnetic field source [45], a magnetic field gradient about a magnetically susceptible object [28] so that the object [28] is at a first position [figure 2] when the actuator [22] is within a threshold distance to the magnetic field source [figure 2] and a second position [figure 3] when the actuator [22] is outside the threshold distance [figure 2]; and detecting a position of the object [the position is detected by the contacts being open or closed, additionally not shown, an alarm circuit can be used; paragraph 0003].
Claim 36, Habboosh discloses the method of claim 35, wherein detecting the position of the object comprises detecting via an electrical [the position of the object is determined by the contact circuit being either open or closed; additionally an alarm circuit; paragraph 0003].
Claim 37, Habboosh discloses the method of claim 35, wherein the magnetic field source [45] comprises a permanent magnet [paragraph 0043].
Claim 44, Habboosh discloses the method of claim 35, further comprising— housing the magnetically susceptible object [44] in an electrically conductive housing [26]; and contacting the object [44], via a contact [40] that is electrically isolated [via insulative member 38; paragraph 0036] from the housing [26] and that extends into the housing [26], at either the first position [figure 2] or the second position [figure 3].
Claim 49, Habboosh discloses the method of claim 35, further comprising enclosing, via a housing [48], the object [44] and the magnetic field source [45], wherein the housing includes a bottom wall comprising metal [figures 2 and 3].
Claim 50, Habboosh discloses the method of claim 35, wherein the object [44] is sphere-shaped [figures 2 and 3; paragraph 0038].
Claim 51, Habboosh discloses the proximity method of claim 35, wherein the object [44] comprises metal [paragraph 0038 and 0043].

Claims 1-3, 6, 7, 17-19, 22, 23, 33-38, 41, 42, 52 and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posey [US 5,128,641].
Claim 1, Posy discloses a proximity sensor [10] for detecting an actuator [18], the proximity sensor [10] comprising: a magnetic field source [14/16] configured to produce a magnetic field gradient [20]; a magnetically susceptible object [24/26] suspended at a first position [figure 1A] at least in part due to the magnetic field gradient [20] and shiftable to a second position [figure 1B] when the actuator [18] affects the magnetic field gradient [20; figure 1B]; and a circuit configured to detect when the object is in the second position [an electric contact circuit with the object and contact being either open or closed detects the position of the object in wherein closed is the second position; col. 3 lines 10-17].
Claim 2, Posy discloses the proximity sensor of claim 1, wherein the magnetic field source [14/16] comprises a permanent magnet [figures 1A and 1B; col. 2 lines 57-59].
Claim 3, Posy discloses the proximity sensor of claim 1, wherein the magnetic field source [14/16] comprises a plurality of magnets [14 and 16; figures 1A and 1B].
Claim 6, Posy discloses the proximity sensor of claim 3, wherein the object [24/26] is positioned between at least two magnets [14 and 16] of the plurality of magnets [14/16; figures 1A and 1B].
Claim 7, Posy discloses the proximity sensor of claim 3, wherein the plurality of magnets [14/16] and the object [24/26] are spaced apart along a first axis [defined by the left/right direction in figures 1A and 1B], and the object [24/26] is configured to shift to the second position [figure 1B] when the object is within a threshold distance to the actuator [18] along a second axis [defined by the up/down direction in figures 1A and 1B] that is orthogonal to the first axis [figures 1A and 1B].
Claim 17, Posy discloses a security switch [10] comprising: a magnetic field source [14/16] that produces a magnetic field gradient [20]; an actuator [18] detached from the magnetic field source [14/16] and operable to affect the magnetic field gradient [20] when positioned within a threshold distance [proximate position; col.3 lines 3-17] to the magnetic field source [14/16; figure 1B]; a magnetically susceptible object [22/26] suspended at a first position [figure 1A] at least in part due to the magnetic field gradient [20] and shiftable to a second position [figure 1B] when the actuator [18] is within the threshold distance [figure 1B]; and a circuit configured to detect when the object is in the second position [an electric contact circuit with the object and contact being either open or closed detects the position of the object in wherein closed is the second position; col. 3 lines 10-17].
Claim 18, Posy discloses the security switch of claim 17, wherein the magnetic field source [14/16] comprises a permanent magnet [figures 1A and 1B; col. 2 lines 57-59].
Claim 19, Posy discloses the security switch of claim 17, wherein the magnetic field source [14/16] comprises a plurality of magnets [14 and 16; figures 1A and 1B].
Claim 22, Posy discloses the security switch of claim 19, wherein the object is positioned between at least two magnets of the plurality of magnets.
Claim 23, Posy discloses the security switch of claim 19, wherein the plurality of magnets and the object are spaced apart along a first axis, and the object is configured to shift to the second position when the object is within a threshold distance to the actuator along a second axis that is orthogonal to the first axis.
Claim 33, Posy discloses the security switch of claim 17, wherein the actuator [18] comprises metal [col. 2 lines 61-62 and col. 3 lines 4-10].
Claim 34, Posy discloses the security switch of claim 17, wherein the actuator [18] comprises ferromagnetic material [col. 2 lines 61-62 and col. 3 lines 4-10].
Claim 35, Posy discloses a method of detecting an actuator [18], the method comprising: producing, via a magnetic field source [14/16], a magnetic field gradient [20] about a magnetically susceptible object [22/26] so that the object is at a first position [figure 1B] when the actuator [18] is within a threshold distance to the magnetic field source [14/16] and a second position [figure 1A] when the actuator [18] is outside the threshold distance; and detecting a position of the object [the position is detected by the contacts being open or closed; col. 3 lines 10-17].
Claim 36, Posy discloses the method of claim 35, wherein detecting the position of the object comprises detecting via an electrical circuit [the position of the object is determined by the electric contact circuit being either open or closed; col. 3 lines 10-17].
Claim 37, Posy discloses the method of claim 35, wherein the magnetic field source [14/16] comprises a permanent magnet [figures 1A and 1B; col. 2 lines 57-59].
Claim 38, Posy discloses the method of claim 35, wherein the magnetic field source [14/16] comprises a plurality of magnets [14 and 16; figures 1A and 1B].
Claim 41, Posy discloses the method of claim 38, further comprising positioning the object [24/26] between at least two magnets [14 and 16] of the plurality of magnets [14/16; figures 1A and 1B].
Claim 42, as best understood, Posy discloses the method of claim 38, further comprising positioning the plurality of magnets [14/16] and the object [24/26] along a first axis [defined by the left/right direction in figures 1A and 1B] so that the object [24/26] is configured to shift to the first position [figure 1B] when the actuator [18] is within the threshold distance to the object [22/24] along a second axis [defined by the up/down direction in figures 1A and 1B] that is orthogonal to the first axis [figures 1A and 1B].
Claim 52, Posy discloses the method of claim 35, wherein the actuator [18] comprises metal [col. 2 lines 61-62 and col. 3 lines 4-10].
Claim 53, Posy discloses the method of claim 35, wherein the actuator [18] comprises ferromagnetic material [col. 2 lines 61-62 and col. 3 lines 4-10].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10, 11, 26, 27, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Habboosh [US 2007/0035368] in view of Holce [US 4,213,110].
Claim 10, Habboosh discloses the proximity sensor of claim 1, wherein the object is configured to shift to the second position when the actuator is at a location where magnetic attraction between component [22] and body [44] is greater than and overcomes the magnetic attraction between body [44] and first attractive component [45; paragraph 0044]
Habboosh fails to disclose the distance at which this occurs such that the object is configured to shift to the second position when the actuator is at least about twelve millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the actuation distance of Habboosh to about twelve millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11, Habboosh discloses the proximity sensor of claim 1, wherein the object is configured to shift to the second position when the actuator is at a location where magnetic attraction between component [22] and body [44] is greater than and overcomes the magnetic attraction between body [44] and first attractive component [45; paragraph 0044]
Habboosh fails to disclose the distance at which this occurs such that the object is configured to shift to the second position when the actuator is at least about twenty-five millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the actuation distance of Habboosh to about twenty-five millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 26, Habboosh discloses the security switch of claim 17, wherein the object is configured to shift to the second position when the actuator is at a location where magnetic attraction between component [22] and body [44] is greater than and overcomes the magnetic attraction between body [44] and first attractive component [45; paragraph 0044].
Habboosh fails to disclose the distance at which this occurs such that the object is configured to shift to the second position when the actuator is at least about twelve millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the actuation distance of Habboosh to about twelve millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 27, Habboosh discloses the security switch of claim 17, wherein the object is configured to shift to the second position when the actuator is at a location where magnetic attraction between component [22] and body [44] is greater than and overcomes the magnetic attraction between body [44] and first attractive component [45; paragraph 0044]
Habboosh fails to disclose the distance at which this occurs such that the object is configured to shift to the second position when the actuator is at least about twenty-five millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the actuation distance of Habboosh to about twenty-five millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 45, Habboosh discloses the method of claim 35, wherein the object is configured to shift to the second position when the actuator is at a location where magnetic attraction between component [22] and body [44] is greater than and overcomes the magnetic attraction between body [44] and first attractive component [45; paragraph 0044].
Habboosh fails to disclose the distance at which this occurs such that the object is configured to shift to the second position when the actuator is at least about twelve millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the actuation distance of Habboosh to about twelve millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 46, Habboosh discloses the method of claim 35, wherein the object is configured to shift to the second position when the actuator is at a location where magnetic attraction between component [22] and body [44] is greater than and overcomes the magnetic attraction between body [44] and first attractive component [45; paragraph 0044].
Habboosh fails to disclose the distance at which this occurs such that the object is configured to shift to the second position when the actuator is at least about twenty-five millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the actuation distance of Habboosh to about twenty-five millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 10, 11, 26, 27, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Posey [US 5,128,641] in view of Holce [US 4,213,110].
Claim 10, Posey discloses the proximity sensor of claim 1, wherein the object is configured to shift to the second position when the actuator is at a proximate position where the increased flux field effects closure of the object [24/26] to complete the circuits connected between switch output terminals [28 and 30; col.3 lines 3-17].
Posey fails to disclose the distance at which the proximate position occurs such that the object is configured to shift to the second position when the actuator is at least about twelve millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the proximate position of Posey to about twelve millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11, Posey discloses the proximity sensor of claim 1, wherein the object is configured to shift to the second position when the actuator is at a proximate position where the increased flux field effects closure of the object [24/26] to complete the circuits connected between switch output terminals [28 and 30; col.3 lines 3-17].
Posey fails to disclose the distance at which the proximate position occurs such that the object is configured to shift to the second position when the actuator is at least about twenty-five millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the proximate position of Posey to about twenty-five millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 26, Posey discloses the security switch of claim 17, wherein the object is configured to shift to the second position when the actuator is at a proximate position where the increased flux field effects closure of the object [24/26] to complete the circuits connected between switch output terminals [28 and 30; col.3 lines 3-17].
Posey fails to disclose the distance at which the proximate position occurs such that the object is configured to shift to the second position when the actuator is at least about twelve millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the proximate position of Posey to about twelve millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 27, Posey discloses the security switch of claim 17, wherein the object is configured to shift to the second position when the actuator is at a proximate position where the increased flux field effects closure of the object [24/26] to complete the circuits connected between switch output terminals [28 and 30; col.3 lines 3-17].
Posey fails to disclose the distance at which the proximate position occurs such that the object is configured to shift to the second position when the actuator is at least about twenty-five millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the proximate position of Posey to about twenty-five millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 45, Posey discloses the method of claim 35, wherein the object is configured to shift to the second position when the actuator is at a proximate position where the increased flux field effects closure of the object [24/26] to complete the circuits connected between switch output terminals [28 and 30; col.3 lines 3-17].
Posey fails to disclose the distance at which the proximate position occurs such that the object is configured to shift to the second position when the actuator is at least about twelve millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the proximate position of Posey to about twelve millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 46, Posey discloses the method of claim 35, wherein the object is configured to shift to the second position when the actuator is at a proximate position where the increased flux field effects closure of the object [24/26] to complete the circuits connected between switch output terminals [28 and 30; col.3 lines 3-17].
Posey fails to disclose the distance at which the proximate position occurs such that the object is configured to shift to the second position when the actuator is at least about twenty-five millimeters away from the object.
Holce teaches a proximity sensor with a bias magnet wherein that the position at which an actuator interacts with the reed switch to change its state is adjustable [col. 3 lines 15-25].  Therefore, the distance between the actuator and the object is a result effective variable depending on the desired actuation distance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the proximate position of Posey to about twenty-five millimeters since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837